DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Relative to claims 1, 6, 11, and 16, the phrase, “a cashbox data receiver configured to communicably couple with a cashbox data receiver of an electronic gaming machine cashbox” is unclear.  How can the cashbox data receiver communicably couple with a cashbox data receiver?  Does the Applicant mean, “a cashbox data receiver configured to communicably couple with an electronic gaming machine cashbox”? 
2) Relative to claim 5, the step of providing an alert that the stack of documents was not removed from the electronic gaming machine cashbox is not clear since there is no step of removing the documents from the cashbox.  Applicant should also include the step of removing the documents from the cashbox for clarity.
Appropriate clarification is required.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-8, 10, 11-14, 16-17 and 19, (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blad et al (US 2002/0063035).  Relative to claims 1, and 3-4, Blad discloses: 
a drop cart (300)(Fig. 7a) for automated casino accounting, comprising: 
a housing frame (see frame of cart, 300) that defines a compartment (302)(Fig. 7a); a cashbox data receiver (see contacts, Ref. 104; or contactless, radio frequency communication link) configured to communicably couple with an an electronic gaming machine cashbox (100)(Fig. 7a) positioned in the compartment (302)(Para. 0046); and a processor (included in Ref. 102) configured to: obtain data, from a storage medium (102) of the electronic gaming machine cashbox (100) via the cashbox data receiver, corresponding to a stack of documents contained by the electronic gaming machine cashbox (100)(data stored in memory device may be related to the bills and calculated total of money; Para. 0055); and instruct the electronic gaming machine cashbox (100) to clear the data from the storage medium (102)(Para. 0052); 
the processor (included in Ref. 102) is configured to obtain the data upon insertion of the electronic gaming machine cashbox (100) into the compartment (302)(Para. 0057); 
the processor (included in Ref. 102) is configured to provide an alert that the processor is unable to obtain the data (Para. 0053).

Relative to claims 6-8, and 10, the disclosure of Blad includes: 
a drop cart (300)(Fig. 7a) for automated casino accounting, comprising: a housing frame (see frame of Ref. 300) that defines a compartment (302)(Fig. 7a); a cashbox data receiver (see contacts, Ref. 104; or contactless, radio frequency communication link) configured to communicably couple with an electronic gaming machine cashbox (100) positioned in the compartment (302); a communication component ; and a processor (included in Ref. 102) configured to: obtain data, from the cashbox data receiver (see contacts 104, RF links), corresponding to a stack of documents contained by the electronic gaming machine cashbox (100)(Para. 0055); and provide the data to an electronic device (102) via the communication component (inherently included, data is read and written to and from the memory, 102, of the cashbox; Para. 0045-0046; 0049); 
the processor (included in Ref. 102) is configured to provide the data upon insertion of the electronic gaming machine cashbox (100) into the compartment (Para. 0057); 
the processor (included in Ref. 102) is configured to provide the data while the drop cart is in motion (Para. 0056-0057); 
the processor (included in Ref. 102) provides the data (information written and read to and from Ref. 102) to an autonomous drop cart processing system (the mobile cart, 300, may be autonomous, and therefore includes an autonomous drop cart processing system; Para. 0056; see also onboard controller, 360)(Fig. 10).

Relative to claims 11-14, the disclosure of Blad includes: A drop cart for automated casino accounting, comprising:
a housing frame (see frame of Ref. 300)(Fig. 7a) that defines a compartment (302); a cashbox data receiver (see contacts, 104, and RF communication link)(Para. 0045-0046) configured to communicably couple with an electronic gaming machine cashbox (100) positioned in the compartment (302) in order to obtain data corresponding to a stack of documents (bills) contained by the electronic gaming machine cashbox (100)(Para. 0055); and a movement mechanism (mobile cart, 300, inherently includes wheels for rolling the cart) that allows movement of the housing frame (Fig. 7a)(Para. 0056);
the movement mechanism (wheels of cart, drive mechanism, not shown in figures but inherently included) is powered (mobile cart can be self-propelled, Para. 0056); 
the movement mechanism is configured to be used by a human operator (Para. 0056, mobile cart, 300, is designed to be used in casinos and can be human operated);
the movement mechanism includes a wheel (inherently included since cart is designed to roll along the floor of a casino; Para 0056).

Relative to claims 16-17, and 19, the disclosure of Blad includes: 
a drop cart (300)(Fig. 7a) for automated casino accounting, comprising: a housing frame (see frame of Ref. 300); a locking mechanism (“locking mechanism”) operable to secure an electronic gaming machine cashbox (100) to the housing frame (Para. 0056); and a cashbox data receiver (see contacts 104, or RF communication links; Para. 0046) configured to communicably couple with the electronic gaming machine cashbox (100) in order to obtain data corresponding to a stack of documents contained by the electronic gaming machine cashbox (100)(Para. 0055); 
the locking mechanism (“locking mechanism”) comprises an electromechanical locking mechanism (Para. 0056);
a processor (included in Ref. 102) operable to determine an error condition regarding the electronic gaming machine cashbox (100)(Para. 0053).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 15, 18, and 20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Blad.  Relative to claims 5, 9, 15, 18, and 20, Blad discloses all claim limitations mentioned above, but does not expressly disclose: the processor is configured to provide an alert that the stack of documents was not removed from the electronic gaming machine cashbox; the processor provides the data to a casino accounting system; the movement mechanism includes a caster; a power source wherein the locking mechanism is operable while the power source is disconnected; or the locking mechanism comprises at least one of: a push-push mechanism; a latch mechanism; or a detent mechanism.
Relative to claim 5, Blad discloses providing alerts due to various problems with the cashbox (100)(Para. 0053).  Blad can be modified to include providing an alert that the stack of documents was not removed from the electronic gaming machine cashbox (100) as an obvious matter of design choice to ensure accurate readings of the cashbox, and to eliminate casino costs and labor due to miscounts, tampering, and theft.  See MPEP §2144.01
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Blad to provide an alert that the stack of documents was not removed from the electronic gaming machine cashbox, as an obvious matter of design choice to ensure accurate readings, and to eliminate casino costs and labor due to miscounts, tampering, and theft.

Relative to claim 9, it is obvious to modify the system of Blad so that the processor provides the data to a casino accounting system, since the mobile cart (300), and cashbox are designed to be used in a casino environment (Para. 0044; 0056-0058), which inherently includes a casino accounting system.  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Blad so that the processor provides the data to a casino accounting system, since the mobile cart (300), and cashbox are designed to be used in a casino environment.

Relative to claim 15, it is obvious to modify the system of Blad so that the movement mechanism of the mobile cart (300) includes a caster as an obvious matter of design choice.  Castors can be substituted for wheels to allow carts to roll.  It is well-known in the art of mobile carts, to move the cart using castors as well as wheels.  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the movement mechanism of the mobile cart (300) to include a caster, as providing castors on mobile carts is well-known in the art.

Relative to claims 18 and 20, Blad includes a power source (now shown but included; see currency containers are electrically connected; Para. 0056).  Blad can be modified so that the locking mechanism (“locking mechanism”) is operable while the power source is disconnected (Para. 0056), as an obvious matter of design choice as this feature is well-known in the art of mobile drop carts used in casinos, that have electromechanic lock mechanisms for securing cash containers (100) to the cart (Para. 0056).  See MPEP §2144.01; §2144.03.
It is also obvious to provide that the locking mechanism (lock mechanism; Para. 0056) of the mobile cart (300) comprises at least one of: a push-push mechanism; a latch mechanism; or a detent mechanism, as these types of electro-mechanical lock mechanisms are well-known in the art of mobile drop carts (Para. 0056).  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Blad so that the locking mechanism is operable while the power source is disconnected; and the locking mechanism comprises at least one of: a push-push mechanism; a latch mechanism; or a detent mechanism, as a matter of design choice since these features are well-known in the art of mobile drop carts.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655